DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 18 October 2018. Claim(s) 1-22 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 18 October 2018, 29 October 2018, 5 June 2020, and 29 July 2020 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 266C of Fig. 17.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Objections
Claim(s) 2 and 11 is/are objected to because of the following informalities:  
(A) The term “piezeoelectric” is suggested to be ---piezoelectric---.

Claim(s) 7 and 9 is/are objected to because of the following informalities:  
(A) The phrase “first and second damping element” is suggested to be ---first and second damping elements---.

Claim(s) 11 is/are objected to because of the following informalities:  
(A) At line 2: “a radial direction” is suggested to be ---the radial direction--- or ---said radial direction---. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

(A)	Claim 6 recites the limitation "the at least one interface portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

(B)	Claims 7-8 are rejected due to dependence from claim 6. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3,637,325 to Morley (hereinafter “MORLEY”) in view of United States Patent Application Publication No. 2016/0146021 to Freeman et al. (hereinafter “FREEMAN”) and further in view of United States Patent No. 5,141,391 to Acton et al. (hereinafter “ACTON”).

(A) Regarding Claim 1:
	MORLEY teaches:
An airfoil (18, Fig. 1) for a gas turbine engine comprising:
an airfoil section extending from a root section (Fig. 1);
wherein the airfoil section extends between a leading edge (26, Fig. 2) and a trailing edge (28) in a chordwise direction and extends between a tip portion and the root section in a radial direction (Fig. 1), the airfoil section defines a pressure side and a suction side separated in a thickness direction (Fig. 2), and the airfoil section includes a metallic sheath (of walls 24, 30; column 1, lines 37-38 and column 2, lines 3-4) that defines an internal cavity receiving a composite core (of elements 20); and
the elements of the composite core each form a respective root fixing portions (column 1, lines 35-37).
However, the difference between MORLEY and the claimed invention is that MORLEY does not explicitly teach wherein the root section defines at least one bore dimensioned to receive a retention pin.
	FREEMAN teaches:
An airfoil with a composite root section (Figs. 10-11), wherein the root section defines at least one bore dimensioned to receive a retention pin (582).

	However, the difference between modified MORLEY and the claimed invention is that modified MORLEY does not explicitly teach at least one damping element received in the internal cavity and that selectively causes the airfoil section to stiffen.
ACTON teaches:
An airfoil (Fig. 9A) comprising an internal cavity and at least one damping element received in the internal cavity and that selectively causes the airfoil section to stiffen (column 32, lines 6-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the airfoil of MORLEY by including strips of piezoelectric material on the inside surface that receive signals from a controller, as taught by ACTON, in order to selectively vary the stiffness of the airfoil (ACTON column 32, lines 15-16) and thereby achieve the predictable result of countering the flutter or vibration mode or modes of the airfoil (ACTON column 32, lines 11-15).

	(B) Regarding Claim 2:
		MORLEY as modified by FREEMAN and ACTON further teaches:
The at least one damping element comprises a piezeoelectic material (ACTON column 32, line 11).
	
(C) Regarding Claim 3:
		MORLEY as modified by FREEMAN and ACTON further teaches:


(D) Regarding Claim 4:
		MORLEY as modified by FREEMAN and ACTON further teaches:
At least one sensor received in the internal cavity, wherein the at least one damping element is responsive to a control signal based on information from the at least one sensor (ACTON column 31, lines 61-64 and column 32, lines 6-16).

(E) Regarding Claim 5:
		MORLEY as modified by FREEMAN and ACTON further teaches:
The sheath includes a first skin and a second skin joined together to define the pressure and suction sides of the airfoil section (MORLEY Fig. 2, walls 24 and 30); 
the core includes first and second ligaments received in respective internal channels defined by the first skin such that the first and second ligaments are spaced apart along the root section with respect to the chordwise direction (MORLEY Fig. 2 shows multiple elements, i.e. ligaments, 20 positioned in channels, i.e. metal strips 22 coupled to the metal wall 24, wherein the metal strips extend from the root to the tip, column 1, lines 30-31); and  25104169US01; 67097-3867 PUS1 
the first and second ligaments define respective bores of the at least one bore, and the respective bores are aligned to receive a common retention 

(F) Regarding Claim 6:
		MORLEY as modified by FREEMAN and ACTON further teaches:
Each one of the ligaments includes at least one interface portion in the root section, and each one of the ligaments includes at least one composite layer that loops around the at least one interface portion such that opposed end portions of the at least one composite layer are joined together along the airfoil section (FREEMAN Figs. 10-11 show the root fixing portion formed with interface portion and composite layer wrapped around the interface to join together along the airfoil section).


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORLEY in view of FREEMAN and ACTON, as applied to claim 6 above, and further in view of an engineering expedient as evidenced by United States Patent No. 6,299,410 to Hilbert et al. (hereinafter “HILBERT”).

(A) Regarding Claim 7:
	MORLEY in view of FREEMAN and ACTON teaches:
Multiple strips of piezoelectric material fixed to the interior of the airfoil (ACTION column 32, lines 6-16).

It would have been obvious before the effective filing date of the claimed invention to further modify the airfoil of MORLEY by including respective damping elements adjacent respective ligaments in the chordwise direction as evidenced by HILBERT which discloses damping elements along the chordwise direction of the airfoil, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 (VI-B)).
	
	(B) Regarding Claim 8:
		MORLEY in view of FREEMAN and ACTON further teaches:
The at least one composite layer includes a first layer and a second layer (542, 555), the first layer between the second layer and one of the internal channels, the first layer defining a first fiber construction including at least one ply of unidirectional fibers (FREEMAN paragraph 0121), and the second layer defining a second fiber construction that differs from the first fiber construction and including at least one ply of a three dimensional weave of fibers (paragraph 0119).
	


Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORLEY in view of FREEMAN and ACTON, as applied to claim 5 above, and further in view of an engineering expedient as evidenced by HILBERT.

(A) Regarding Claim 9:
	MORLEY in view of FREEMAN and ACTON teaches:
Multiple strips of piezoelectric material fixed to the interior of the airfoil (ACTION column 32, lines 6-16).
However, the difference(s) between modified MORLEY and the claimed invention is that modified MORLEY does not explicitly teach the strips are adjacent respective ones of the first and second ligaments.
It would have been obvious before the effective filing date of the claimed invention to further modify the airfoil of MORLEY by including respective damping elements adjacent respective ligaments in the chordwise direction as evidenced by HILBERT which discloses damping elements along the chordwise direction of the airfoil, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 (VI-B)).

	(B) Regarding Claim 10:
		MORLEY in view of FREEMAN and ACTON as modified by SCHREIBER further teaches:
The first and second damping element are independently adjustable in response to separate and distinct control signals (MORLEY column 2, lines 10-12 discloses each member performs independently and ACTON column 32, lines 6-16 for control signals to the strips of piezoelectric material).

	(C) Regarding Claim 11:
		MORLEY in view of FREEMAN and ACTON as modified by SCHREIBER further teaches:
.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORLEY in view of FREEMAN and ACTON, as applied to claim 11 above, and further in view of United States Patent Application Publication No. 2008/0152506 to Schreiber et al. (hereinafter “SCHREIBER”).

(A) Regarding Claim 12:
	MORLEY in view of FREEMAN and ACTON teaches:
The core is made of carbon fiber (MORELY column 1, lines 14-16) and the skins (24, 30) are metal (MORELY column 1, line 35 and column 2, lines 4).
However, the difference(s) between modified MORLEY and the claimed invention is that modified MORLEY does not explicitly teach the skins made of titanium.
	SCHREIBER teaches:
		An airfoil with skins made of titanium (paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify MORELY to have skins comprising titainium, as taught by SCHREIBER, in order to form a metal covering and thereby achieve the predictable result of enclosing and protecting the structural core (paragraph 0015).

	


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ACTON in view of United States Patent No. 8,834,125 to Alvanos et al. (hereinafter “ALVANOS”).

(A) Regarding Claim 13:
	ACTON teaches:
		A rotor assembly (Fig. 9A) for a gas turbine engine comprising: 
a rotatable hub including a main body extending along a longitudinal axis, and including an array of annular flanges extending about an outer periphery of the main body to define one or more annular channels along the longitudinal axis; 
an array of airfoils (902) circumferentially distributed about the outer periphery, each one of the airfoils including an airfoil section extending from a root section; and 
at least one damping element (930) that applies a compressive load to at least one component of the rotor assembly in response to a control signal to stiffen the at least one component (column 32, lines 6-16).
However, the difference between ACTON and the claimed invention is that ACTON does not explicitly teach the roots sections received in the one or more annular channels and an array of platforms releasably secured to the hub, wherein each of the platforms is dimensioned to abut against adjacent airfoils of the array of airfoils wherein a plurality of retention pins each extending through the root section of a respective one of the airfoils and through each of the annular flanges to mechanically attach the root section to the hub.
	ALVANOS teaches:

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of MORLEY by forming the root fixing portions as a bore to receive a retention pin with platforms therebetween, as taught by ALVANOS, in order to enclose the space between the adjacent blades and secure the blade to the rotor disk (ALVANOS column 5, lines 44-45 and 49) and thereby achieve the predictable result of defining the core flow path and holding the blade to the rotor disk.



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ACTON in view of AVLANOS, as applied to claim 13 above, and further in view of MORLEY.

(A) Regarding Claim 14:
	ACTON as modified by AVLANOS teaches:
An airfoil (ACTON Fig. 9A, 902) with leading and trailing edges and tip and root section having pressure and suction sides wherein the airfoil is hollow and includes the damping elements within the internal cavity (ACTON column 32, lines 6-16).

	MORLEY teaches:
An airfoil having a metallic sheath (24, 30 column 1, line 35 and column 2, line 4) and composite core (20, column 1, line 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of ACTION by having it formed of a composite core with metallic sheath, as taught by MORLEY, in order to have a blade that can withstand impact loads (MORELY column 2, lines 8-12).

	

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ACTON in view of AVLANOS, as applied to claim 13 above, and further in view of United States Patent Application Publication No. 2017/0306772 to Fulayter et al. (hereinafter “FULAYTER”).

(A) Regarding Claim 15:
	ACTON as modified by AVLANOS teaches:
		At least one damping component in the airfoil.
However, the difference(s) between modified ACTON and the claimed invention is that modified ACTON does not explicitly teach at least one damping component in the platform.
	FULAYTER teaches:
		An airfoil platform has a damping ring (302, Fig. 4).
.

	

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ACTON in view of AVLANOS, as applied to claim 15 above, and further in view of United States Patent No. 5,464,326 to KNOTT (hereinafter “KNOTT”).

(A) Regarding Claim 16:
	ACTON as modified by AVLANOS teaches:
		Platforms between respective airfoils (ALVANOS Fig. 17).
However, the difference(s) between modified ACTON and the claimed invention is that modified ACTON does not explicitly teach opposed rows of resilient retention tabs.
	KNOTT teaches:
		Opposed rows of retention tabs (Fig. 3) attached to the platform (22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of ACTON by including retention tabs, as taught by KNOTT, in order to seal between the platform and airfoils and thereby achieve the predictable result of limiting air leaking past the inner wall of the flow annulus (column 1, lines 19-24).

	


Claim(s) 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORLEY in view of United Stets Patent No. 3,694,104 to Erwin (hereinafter “ERWIN”), further in view of ACTON and further in view of an engineering expedient.

(A) Regarding Claim 18:
	MORLEY teaches:
A gas turbine engine (Fig. 1) comprising:
a fan section including a fan shaft rotatable about an engine axis;
a rotatable hub including a main body attached to the fan shaft, 
an array of airfoils (18, Fig. 1) for a gas turbine engine comprising:
an airfoil section extending from a root section (Fig. 1);
wherein the airfoil section extends between a leading edge (26, Fig. 2) and a trailing edge (28) in a chordwise direction and extends between a tip portion and the root section in a radial direction (Fig. 1), the airfoil section defines a pressure side and a suction side separated in a thickness direction (Fig. 2), and the airfoil section includes a metallic sheath (of walls 24, 30; column 1, lines 37-38 and column 2, lines 3-4) that defines an internal cavity receiving a composite core (of elements 20); and
the elements of the composite core each form a respective root fixing portions (column 1, lines 35-37).
However, the difference between MORLEY and the claimed invention is that MORLEY does not explicitly teach the rotatable hub having an array of flanges wherein the root section is received in the annular channels defined by the array of flanges and an array of platforms 
	ERWIN teaches:
A rotatable hub (Figs. 4-5) with array of flanges to define channels, wherein the airfoils are mounted into the channels and platforms are positioned between adjacent airfoils and releasably secured to the rotor hub.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MORELY to include annular flanges in the hub to which the blades can be mounted by retention pins and platforms placed between the blades, as taught by ERWIN, in order to fix the airfoils to the rotor and define the gas flow path (ERWIN column 4, lines 26-31).
	However, the difference between modified MORLEY and the claimed invention is that modified MORLEY does not explicitly teach a plurality of damping elements to selectively apply a compressive load.
ACTON teaches:
An airfoil (Fig. 9A) comprising an internal cavity and at least one damping element received in the internal cavity and that selectively causes the airfoil section to stiffen (column 32, lines 6-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the airfoil of MORLEY by including strips of piezoelectric material on the inside surface that receive signals from a controller, as taught by ACTON, in order to selectively vary the stiffness of the airfoil (ACTON column 32, lines 15-16) and thereby achieve the predictable result of countering the flutter or vibration mode or modes of the airfoil (ACTON column 32, lines 11-15).

	(B) Regarding Claim 19:

Each of the damping elements is received in the internal cavity of a respective one of the airfoils (ACTON column 32, lines 6-16).
	
(C) Regarding Claim 20:
		MORLEY as modified by ERWIN and ACTON further teaches:
A controller that generates at least one control signal to cause a respective one of the damping elements to apply the compressive load (ACTON column 32, lines 6-16).

(D) Regarding Claim 21:
		MORLEY as modified by ERWIN and ACTON further teaches:
At least one control signal is a plurality of separate and distinct control signals, and at least some of the damping elements are independently adjustable in response to respective ones of the control signals (ACTON column 32, lines 6-16 and MORELY column 2, last paragraph discloses independence of the core members).

(E) Regarding Claim 22:
		MORLEY as modified by ERWIN and ACTON further teaches:
A plurality of sensors each adjacent to a respective one of the damping elements; and wherein the controller generates the at least one control signal based upon information from a respective one of the sensors (ACTON column 31, lines 61-63 and column 32, lines 6-16).



Allowable Subject Matter
Claim(s) is/are 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach, disclose or suggest a damping element that applies a compressive load in response to a control signal in the shroud mounted to the pressure and suction sides of the airfoils.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745